Title: Abigail Adams Smith to Abigail Adams, 11 March 1791
From: Smith, Abigail Adams
To: Adams, Abigail


New York March 11th 1791 [1792]
I received your Letter of March 7th my Dear Mamma and was very happy to find you so far recovered as to be able to use again your Pen—altho I doubt not you find yourself very feeble and fear it may be long before you regain your strength; yet I hope by care and attention you will soon subdue this fever which afflicts you— I confess that I am but a novice in Phisick—yet I cannot reconcile it that so many weakening methods were necessary to subdue your dissorder— I hope you will be able to go to the Eastward as soon as the roads will admit I think—a change of Air may benefit you—but of this you are the best judge—
of the situation of my mind at leaving you in such an ill state of health—it is best for me to be silent— I can only say that anxiety must be my attendant— I think it is my Duty to go—but the contest is I confess almost too much to Bear— I feel myself obliged to Mrs Dalton and Mrs Otis for their attention to you— they are friendly good Women— I hope that I may be so fortunate as to meet with one or two such friendly spirits upon my Pilgrimage— it is but very Seldom that I allow myself to reflect upon this subject but when I do— it depresses my spirits not a little— I am fortunate as it respects a Lady who is going a Passenger in the same Ship with us. she is a Mrs Thomson who has lived as a companion and friend to Mrs Gates for three or four years—her Husband is a Clergiman a Scotchman [who] came over to this Country in the begining of the war and he purchased a little Farm at Johns Town above albany and was settled there—for two years but did not find success equal to his expectations— he returnd four years since to Dundee from whence he came but his People had settled some other Person in his Place during his absence— they have however settled an hund Guineas a year upon him during his Life—and he has sent for Mrs Thomson to come home— Colln Duer has purchased her farm in this State—and she is going home in the Ship with us— She is a friendly cleaver Woman— her manners are mild and pleasing—and I think myself fortunate in her company—
with respect to the Chrildren—if you were settled in one place near a good school I should not object to Leaving Wm in your care—but you are travelling from Braintree to Philadelphia— at Braintree there is no school fit for him to go to; and if I Leave him here he will do just as he pleases with the whole family before one month is at an end: and Colln S. Mamma would think it hard that he should be from her all the time—so that I beleive it is best to avoid contests and evil consequences to take them both—with us— I suppose I shall be obliged to put Wm to a school from home—but I can see him every day—and I think he is too young not to require great attention from me—
I hope my Dear Mamma to hear that you are much better before I sail— I shall acquint you with the day before I go— in a Merchant Ship the period is never certain I wish it may be the last of the Month

remember me to all the family with sincere affection / yours Daughter
A Smith—
